            Case 2:20-cv-00246-TOR                  ECF No. 28           filed 03/08/21    PageID.188 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                     Eastern District of Washington


             BRENDA KAY HENDRICKSON,                                 )
                             Plaintiff                               )
                                v.                                   )        Civil Action No.    2:20-CV-0246-TOR
                                                                     )
   JAY INSLEE, in his capacity as Governor; and JOHN
    WIESMAN, in his capacity as Secretary of Health,                 )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is DISMISSED without prejudice and with
               each party to bear their own costs and attorneys’ fees.



This action was (check one):

’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                   THOMAS O. RICE                            on the parties' stipulation ECF No. 26.




Date:      March 8. 2021                                                     CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Linda L. Hansen
                                                                                          (By) Deputy Clerk

                                                                             Linda L. Hansen
